In his petition for rehearing appellant urges that the Court has misconceived the facts set out in the record, and that the equitable principles laid down in Peacock Hotel, Inc., v. Shipman, 103 Fla. 633, 138 So. 44, and Halstead v. Florence Citrus Growers' Association, 104 Fla. 21, 139 So. 132, are controlling.
Leedy, Wheeler  Co., through its officers and salesman, it is true, had had several business transactions with appellant Metcalf, enough so that each respected and trusted the other; but such transactions had in no way put the parties in such a position as to have either of them assume that there was such a confidential relationship between them that he did not have to follow the rules of good business. *Page 154 
The rule laid down in the Peacock case, supra, is to protect innocent persons from being duped and misled by the skill, cleverness, and artifices of those who are adept in the matter of deceiving their fellow men. Quoting front Mr. Justice ROOT, of the Supreme Court of Washington, in Stone v. Moody, 41 Wash. 680,84 P. 617, 619, 85 P. 346, 5 L.R.A. (N.S.) 799, this being part of the language adopted by Mr. Justice DAVIS, speaking for this Court in the Peacock case:
"It is not the function of courts to make contracts for parties, or to relieve them from the effects of bad bargains. But where the simplicity and credulity of people are taken advantage of by the shrewdness, overreaching and misrepresentation of those with whom they are dealing, and they are thereby induced to do unwittingly something the effect of which they do not intend, foresee, or comprehend, and which, if permitted to cumulate, would be shocking to equity and good conscience, we think a court of equity may with propriety interpose."
Mr. Metcalf was an able business man. There is nothing in the record to show that he was not in possession of all his mental faculties; indeed, it is clear to us that he had a keen foresight and a strong analytical mind in relation to his business transactions. He was not possessed of those faculties so aptly termed by Mr. Justice ROOT as "simplicity and credulity."
We find no "shrewdness, overreaching and misrepresentation" on the part of Leedy, Wheeler  Co., or of the other appellee such as would bring this case within the rule laid down by the Peacock case..
The Halstead case, supra, citing and quoting from the Peacock case, involves a contract between an attorney and his client. The rules applicable to such relationship are not *Page 155 
controlling where one is dealing with another, as distinguished from dealing for another.
Neither of these cases being controlling, and finding nothing in the record to show that the parties were dealing other than at arm's length, petition for rehearing is denied.
Denied.
WHITFIELD, P J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.